Pursuant to order of the Court of Appeals, order entered January 7, 1974 clarified to provide "Ordered that the judgment is modified, on the law, to convict appellant of manslaughter in the first degree and, as so modified, affirmed, and matter remanded to the trial court for resentencing pursuant to CPL 470.20 (subd 4). The facts upon which the criminal court’s judgment is based have been considered and determined to have been established.” Herlihy, P. J., Sweeney, Kane, Main and Larkin, JJ., concur.